12 Ill. App. 2d 367 (1957)
139 N.E.2d 326
Naomi Lovekin, Administrator of the Estate of George D. Lovekin, Deceased, et al., Plaintiffs-Appellees,
v.
Francis P. Loser and Robert N. Halter, d/b/a Loser's Tavern, also known as Bob and Whitey's, et al., Defendants-Appellees. Anthony Howaniec, d/b/a Hi-Lite 30 Drive-In Theatre, Petitioner-Appellant.
Gen. No. 10,959.
Illinois Appellate Court  Second District.
January 9, 1957.
Released for publication January 26, 1957.
Posner, Dunning & Marquard, for appellant.
Henry J. Marquard, of counsel.
O'Brien, Burnell & Puckett, for Ray J. Myers, Francis M. Eby, and Raymond W. Schwartz, d/b/a O.K. Grill; Certain Appellees.
Donald L. Puckett and Joseph H. Barnett, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Affirmed.
Not to be published in full.